Citation Nr: 0530546
Decision Date: 11/14/05	Archive Date: 01/12/06

DOCKET NO. 96-23 717                        DATE NOV 14 2005


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska

THE ISSUES

1. Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for post-traumatic stress disorder (PTSD), and if so, whether the claim may be granted.

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

6. Entitlement to service connection for a stomach disorder, to include diarrhea and pain on flatulence, to include as due to an undiagnosed illness.



7. Entitlement to service connection for burning eyes, to include as due to an undiagnosed illness.

8. Entitlement to service connection for sore throat and coughing, to include as due to an undiagnosed illness.

9. Entitlement to service connection for multiple joint stiffness, to include as due to an undiagnosed illness.

REPRESENTATION

Appellant represented by: Keith D. Snyder, Attorney
ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel

INTRODUCTION

The veteran had approximately ten months of active duty service, to include the period from January 1991 to July 1991. He served in Southwest Asia from February 5, 1991 to June 10, 1991.

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. During the course of the appeal, the veteran moved to Nebraska, and the case was transferred to the RO in Lincoln, Nebraska, in April 2005.

In its initial rating decision in April 1995, the St. Louis RO denied claims of entitlement to service connection for: headaches; a stomach disorder, to include diarrhea and pain on flatulence; a skin disorder, to include freckles; burning eyes; a

- 2 


sore throat and coughing; and multiple joint stiffness, with all the claims to include as due to an undiagnosed illness. In the same rating decision, the RO denied service connection for claims of entitlement service connection for hearing loss, tinnitus, PTSD, left knee disability and low back disability. The veteran disagreed with all these determinations.

In a rating decision dated in February 1996, the RO granted service connection for  low back strain with residual pain syndrome and service connection for residuals of a left knee injury. The RO assigned a 10 percent rating for each disability effective from the date of the veteran's claim in December 1993. The veteran did not disagree with the ratings or the effective date.

The veteran continued his appeal as to the remaining claims, which the Board denied in a decision dated in August 1998. The veteran then appealed to the United States Court of Appeals for Veterans Claims (Court). In February 1999, in response to a Joint Motion for Remand and to Stay Further Proceedings filed by the veteran and the Secretary of Veterans Affairs, the Court vacated the August 1998 Board decision. The Board issued a new decision in January 2000, in which it again denied the claims of entitlement to service connection for: headaches; a stomach disorder, to include diarrhea and pain on flatulence; a skin disorder, to include freckles; burning eyes; a sore throat and coughing; and multiple joint stiffness, with all the claims to include as due to an undiagnosed illness. In its January 2000 decision, the Board also denied service connection for hearing loss, tinnitus, and PTSD. The veteran appealed to the Court.

	;
In August 2000, the parties filed with the Court their Joint Motion for Remand of Seven Issues, for Dismissal of the Remaining Two Issues, and to Stay Further Proceedings (Joint Motion). In an order dated in August 2000, the Court vacated that portion of the Board's d1cision that denied service connection: (1) for headaches, to include as due to an undiagnosed illness; (2) for a stomach disorder, to included diarrhea and pain on flatulence, to include as due to an undiagnosed illness; (4) for a sore throat and coughing, to include as due to an undiagnosed illness; (5) for multiple joint stiffness, to include as due to an undiagnosed illness; (6) for hearing loss; and (7) tinnitus. The Court dismissed the appeal as to the issue


- 3 



of entitlement to service connection for a skin disorder, to include as due to an  undiagnosed illness, and as to the issue of entitlement to service connection for  PTSD.

In December 2000, the Board remanded the issues that remained on appeal to the St. Louis RO for medical examinations and opinions. While the case was in remand status, the RO issued a rating decision in June 2003 in which it granted increased ratings for the veteran's service-connected low back strain with residual pain syndrome and his service-connected residuals of a left knee injury; it raised the rating for each disability from 10 percent to 20 percent effective September 16, 2002. In the same rating decision, the RO denied service connection for affective disorder with mixed depression and anxiety, claimed as an acquired psychiatric disorder. With a June 2003 letter, the RO informed the veteran of its decisions and his appellate rights.

Subsequently, in December 2003, the RO returned the issues then on appeal to the Board, and in January 2004 the Board again remanded them to the RO to assure full compliance with due process requirements.

In late January 2004, the RO received the veteran's Notice of Disagreement with the September 16, 2002, effective date for the 20 percent rating for the veteran's service-connected low back strain and his Notice of Disagreement with the denial of entitlement to service connection for an acquired psychiatric disorder, which the RO had adjudicated in its June 2003 rating decision. As was noted earlier, the case was transferred to the RO in Lincoln, Nebraska, in April 2005. In late June 2005, the Lincoln RO issued a Statement of the Case (SOC) in which it addressed the issue of entitlement to an effective date prior to September 16, 2002, for a 20 percent rating for the veteran's service-connected low back strain. It framed the other issue as entitlement to service connection for affective disorder with mixed depression and anxiety and PTSD, claimed as an acquired psychiatric disorder. In a letter received at the Lincoln RO in early August 2005, the veteran's attorney acknowledged receipt of the June 2005 SOC and requested that his letter be accepted as the veteran's Substantive Appeal on the issue of entitlement to service connection for

-4
affective disorder with mixed depression and anxiety and PTSD, claimed as an acquired psychiatric disorder.

As noted earlier, the Board denied entitlement to service connection for PTSD in its
January 2000 decision. Although the veteran appealed to the Court, the Court dismissed that claim, and the Board's decision as to that issue became final. See 38 U.S.C.A. § 7104 (West 2002). While the RO combined the PTSD service connection issue with the issue of entitlement to service connection for affective disorder with mixed depression and anxiety, claimed as an acquired disorder, and adjudicated both on the merits, the Board must still address the matter of new and material evidence with respect the PTSD claim. This is significant to the Board because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have jurisdiction to review the claim on a de novo basis in the absence of a finding that new and material evidence has been submitted). The Board has therefore framed the pertinent issues on appeal as: whether new and material evidence has been presented to reopen a claim of entitlement to service connection for PTSD, and if so, whether the claim may be granted; and entitlement to service connection for an acquired psychiatric disorder other than PTSD.

The issues of entitlement to service connection for a psychiatric disorder, to include PTSD, hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. All evidence necessary to decide the claims addressed in this decision has been obtained; the RO notified the veteran of the evidence necessary to substantiate his claims and notified him of what evidence he should provide and what evidence VA

- 5


would obtain; there is no indication that the veteran has evidence that he has not submitted to VA.
	
2. The veteran had active military service in the Southwest Asia Theater of operations during the Persian Gulf War.

3. In a January 2000 decision, the Board denied entitlement to service connection for PTSD; the veteran appealed to the Court, and the Court dismissed the issue in an order dated in August 2000.	
4. Evidence added to the record since the January 2000 Board decision is neither cumulative nor redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for PTSD.

5. Headaches were not shown during service, and the preponderance of the  evidence is against any objective indicators of post-service headaches, not attributed to a known diagnosis.

6. The medical evidence does not causally link the veteran's post-service diagnosis
of tension headaches to any incident of service.

7. The preponderance of the evidence is against a finding of the presence of postservice objective indicators of a stomach disorder, to include diarrhea and pain on flatulence.

8. The preponderance of the evidence is against a finding of the presence of postservice objective indicators of burning eyes.

9. The medical evidence does not causally link the veteran's post-service burning eyes that have been related to the diagnosis of dry eye syndrome to service or any incident or injury therein.

- 6 -
- 
10. The preponderance of the evidence is against a finding of the presence of post
Service objective indicators of sore throat and coughing, not attributed to a known
Diagnosis.

11. The medical evidence does not causally link the veteran's post-service cough and sore throat that have been related to the diagnosis of pharyngitis to service or any incident or injury therein.

12. The preponderance of the evidence is against a finding of the presence of postservice objective indicators of multiple joint stiffness except for right knee  limitation of motion, which has not at any time since service been shown to be at least 10 percent disabling.

CONCLUSIONS OF LAW

1. The January 2000 Board decision denying service connection for PTSD is final. 38 U.S.C.A. § 7104 (West 2002).

2. New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

3. Service connection for headaches, including any such symptoms encompassed in the diagnosis of tension headaches, to include as due to an undiagnosed illness, is not warranted. 38 U.S:C.A. § 1110, 1117,5103, 5103A, 5107 (West 2002 & West' Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2005).

4. Service connection for a stomach disorder, to include diarrhea and pain on flatulence, to include as due to an undiagnosed illness, is not warranted. 38 U.S.C.A. § 1110, 1117,5103, 5103A, 5107 (West 2002 & West Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2005).

-7


5. Service connection for burning eyes, including any such symptoms encompassed in the diagnosis of dry eye syndrome, to include as due to an undiagnosed illness, is not warranted. 38 U.S.C.A. § 1110, 1117,5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2005).

6. Service connection for sore. throat and coughing, including any such symptoms encompassed in a diagnosis of pharyngitis, to include as due to an undiagnosed illness is not warranted. 38 U.S.C.A. § 1110, 1117, 5103, 5103A, 51 & West Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2005).

7. Service connection for multiple joint stiffness, including any right knee limitation of motion, to include as due to an undiagnosed illness, is not warranted. 38 U.S.C.A. § 1110, 1117, 5103, 5103A, 5107 (West 2002 & West Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.317, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5260, 5261 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Finality/new and material evidence

As noted in the Introduction, in its January 2000 decision, the Board denied entitlement to service connection for PTSD. The veteran appealed to the Court. Thereafter, the Court dismissed the issue in an order dated in August 2000. The Board's January 2000 decision as to the issue of entitlement to service connection for PTSD is therefore final. 38 U.S.C.A. § 7104. The current appeal relating to PTSD stems from the denial of service connection for an acquired psychiatric disorder in a June 2003 rating decision of the St. Louis RO, which denied the claim on the merits. In its June 2005 SOC, the Lincoln RO explicitly expanded the issue of service connection for an acquired psychiatric disorder to include PTSD. The veteran's attorney filed a timely Substantive Appeal.

- 8 


The United States Court of Appeals for the Federal Circuit (Federal Circuit) has
held that if service connection for a claimed disability has been previously denied
and that decision became final, the Board does not have jurisdiction to review the
claim on a de novo basis in the absence of a finding that new and material evidence
has been submitted. See Jackson v. Principi, 265 F.3d 1366, 1369 (2001).

In June 2003 rating decision and the June 2005 SOC, the St. Louis RO and the
Lincoln RO, respectively, adjudicated the issue of entitlement to an acquired
psychiatric disability on the merits, including consideration of the PTSD claim on the merits in the June 2005 SOC. The ROs did not explicitly consider whether new and material evidence has been submitted to reopen the PTSD claim that was last denied in the final Board decision in January 2000. As explained above, the matter of whether a previously denied claim may be reopened is a jurisdictional question for the Board. Jackson, 265 F.3d at 1369; see Barnett v. Brown, 8 Vet. App. 1,4 ,(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167 11996).

As it applies to this case, new and material evidence is defined as evidence not previously submitted to agency decisionmakers that, by itself, or when considered with pervious evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Claim. 38 C.F.R. § 3.156(a) (2005).

The Board concludes that new and material evidence has been submitted since the January 2000 Board decision. In particular, in a memorandum for the record dated in March 2005, a VA Military Records Specialist documented that he had contacted the Unit Administrator of the veteran's Reserve unit. The Unit Administrator verified that the veteran was assigned to headquarters in Saudi Arabia during the unit's deployment to Southwest Asia in 1991. The Unit Administrator said that the headquarters unit moved to Kuwait after the fighting, and she was certain that the veteran would have traveled through Iraq and Kuwait with them. She said there was a high probability that the veteran saw a lot of destruction and dead bodies along the road. This evidence provides independent evidence of stressful experiences claimed by the veteran, which relates to the unestablished fact of

- 9


verification of claimed stressors. Such evidence is essential to a claim of service connection for PTSD. This evidence was not in the record prior to the January 2000 Board decision and when considered with medical evidence, some of which includes diagnoses of PTSD related to service, raises a reasonable possibility of substantiating the claim. This new evidence therefore serves to reopen the claim.

In its June 2005 SOC, the Lincoln RO denied service connection for affective disorder with mixed depression and PTSD, claimed as an acquired psychiatric disorder, on the merits of the claim. The Board is, therefore, of the opinion that the veteran will not be prejudiced by its consideration of this issue, including service .. connection for PTSD, on the merits without returning it to RO for additional adjudication. Cf. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993) (when Board addresses a matter not addressed by the agency of original jurisdiction, Board-must consider whether claimant has been given adequate notice of need to sufimif evidence or argument on that matter and an opportunity to submit such evidence and argument, and, if not, whether claimant will be prejudiced thereby).

In view of the foregoing, the Board finds that the claim of service connection for PTSD is reopened. This issue and the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD are addressed in the remand below.

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & West Supp.2005), eliminated the concept of a well-grounded claim and redefined the obligations of VA with respect to its duties to notify and assist a claimant. In August 2001, VA issued regulations to implement the VCAA. 66 Fed. Reg. 45,620 (Aug. 29,2001), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005). The VCAA and its implementing regulations are applicable to the claims now before the Board.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but VA is not required to

- 10


provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. VA must also notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.


The Court has mandated that VA ensure strict compliance with the provisions of the VCAA. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Relevant to the duty to notify, the Court has indicated that notice under the VCAA "must be given prior to an initial unfavorable decision by the agency of original jurisdiction. See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). In Pelegrini, at 121, the Court held that the VCAA requires VA to provide notice, consistent with the requirements of 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide and that, furthermore, in what can be considered a fourth element of the requisite notice, VA must "also request that the claimant provide any evidence In the claimant's possession that pertains to the claim", under 38 C.F.R. § 3.159(b).

In the June 2005 Statement of the Case that addressed the claims for service connection for acquired psychiatric disorders, including PTSD, the Lincoln RO, and in the earlier SOC in February 1996 and various subsequent Supplemental Statements of the Case, which address the remaining claims on appeal, the St. Louis RO, identified and discussed the evidence of record and notified the veteran of the regulations pertinent to service connection claims, including claims related to undiagnosed illnesses. In addition, in letters dated in August 2002, July 2003, and May 2004, April 2005 and May 2005, the ROs notified the veteran that to establish entitlement to service-connected compensation benefits for the claims of direct service connection the evidence must show three things: (1) an injury in service, a

- 11 


disease that began in or was made worse in service, or an event in service causing injury or disease; (2) a current physical or mental disability; and (3)  a relationship between his current disability and an injury, disease, or event .in service. The letters explained that medical evidence would show a current disability and that medical records or medical opinions usually showed whether there was a relationship. between a current disability and service. With respect to claims involving undiagnosed illnesses, the letters explained that the cause of the disability would be presumed for veterans who served in Southwest Asia during the Gulf War. In addition, they advised the veteran that he could submit or identify nonmedical as, well as medical evidence in support of his claims.

The RO letters notified the veteran that if needed for his claim, VA would request all records held by Federal agencies, to include his service medical records or other military records, and medical records at VA  hospitals. They also told the veteran that VA would make reasonable efforts to help get private records and other evidence he identified if he furnished appropriate release authorizations. The RO said that it would notify the veteran if it had problems obtaining such evidence and emphasized to the veteran that it was his responsibility to make sure VA received all requested records that were not in the possession of a Federal department or agency.

In the May 2005 letter, which addressed all issues on appeal, the Lincoln RO outlined the kinds of evidence the veteran should provide and specifically requested the veteran let VA know if there was any other evidence or information that he thought would support his claim. The RO specifically requested that the veteran send any evidence in his possession that pertains to his claims.

In view of the foregoing, the Board finds that the veteran received notice and was aware of the evidence needed to substantiate his service connection claims and the avenues through which he might obtain such evidence and of the allocation of responsibilities between himself and VA in obtaining such evidence. Thus, all necessary action has been taken to provide the veteran with notice required by the VCAA and as interpreted by the Court in its decisions in Quartuccio v. Principi, 16

- 12 

Vet, App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), and
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

While the required notice was not provided prior to the initial decision on each of :the claims, most of those claims were first decided in 1995, which was years before enactment of the VCAA. Further, notice was complete prior to the most recent transfer of the veteran's case to the Board in August 2005, and the content of the notice complied fully with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159. After notice was provided, the veteran was provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice. The veteran has had multiple opportunities to submit and identify evidence and has been provided a meaningful opportunity to participate effectively in the processing of his claims by VA. The Board finds that the failure to provide the veteran with the specific types of notice outlined in the VCAA prior to the initial unfavorable determination has not harmed the veteran and that no useful purpose could be served by remanding the case on that account. See 38 U.S.C.A. § 7261(b) (West 2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). All the VCAA requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support 'of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v.
Brown, 9 Vet. App. 553 (1996).

As to the duty to assist, the ROs obtained VA treatment records and provided the veteran with VA examinations, which adequately address the diagnostic and etiological questions at hand. The medical evidence is sufficient to adjudicate the issues addressed in this decision and there is no duty to provide an additional examination or medical opinion. 38 U.S.C.A. § 5103A(d); 38 C.F.R.§ 3.159(c)(4). The veteran submitted copies of service medical records, and in response to VA's request for service medical records, the National Personnel Records reported that it has no records on file for the veteran. Neither the veteran nor his attorney has indicated that the veteran has or knows of any other evidence that pertains to his claims.

- 13 



As VA as fulfilled the duty to notify and assist to the extent possibible, the Board finds that it can consider the merits of this appeal without prejudice:to the veteran. Bernard v. Brown, 4 Vet. App. 384 (1993).

Background and analysis

In the discussion that follows, the Board will first set out the law and regulations
applicable to the veteran's claims, including those generally applicable to service connection claims and those specific to claims related to undiagnosed illnesses. The Board wishes to make clear that it has considered carefully all evidence of record and in each section has discussed the evidence pertinent to the claim.

Law and regulations

Service connection - in general

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b). Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service- connected disease or injury." 38 C.F.R. § 3.310(a). Additional disability resulting from the aggravation of a non-service-connected condition by a.service-connected condition is also compensable under 38 C.F.R. § 3.310(a). Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439,448 (1995) (en banc).

- 14


In order to establish direct service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or 1njury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Undiagnosed illness

Service connection for disability due to undiagnosed illnesses is granted if there is 	evidence that the claimant (1) is a "Persian Gulf veteran;" (2) who exhibits objective indications of chronic disability resulting from an illness or combinations of illnesses manifested by one or more signs or symptoms; (3) which became manifest ,either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2006; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; Gutierrez v. Principi, 19 Vet. App. 1 (2004).

The term "Persian Gulf veteran" means a veteran who served on active service in the Southwest Asia theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(d)(l). The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317(d)(2).

During the pendency of this appeal, a new law was passed that amended the statutes affecting compensation for disabilities occurring in Persian Gulf War veterans. 38 U.S.C.A. §§ 1117, 1118 (West 2002); Veterans Education and Benefits Expansion Act of 2001, Public Law 107-103, 115 Stat. 976 (2001). These changes became effective on March 1, 2002. Among other things, these changes revised the term "chronic disability" to "qualifying chronic disability," and included an

- 15

expanded definition of "qualifying chronic disability" to include (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or ( c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1II7(a)(2)(B). In addition, the presumptive manifestation period has been extended to September 30, 2011. Pub. L. No. 107-103, 115 Stat 976 (Dec.7, 2001). The Board will analyze the veteran's Persian Gulf undiagnosed illness claim under the revised criteria.

"Objective indications of a qualifying chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physiclan; and other, non-medical indicators that are capable of independent verification. "Chronic" is defined as a disability existing for six months or more, or a disability that exhibits intermittent episodes of improvement and worsening .over a six month period. Signs or symptoms which may be manifestations of  undiagn6sed illness or medically unexplained chronic multisystem illnesses include, but are not limited to,
(1) fatigue, (2) signs or symptoms involving the skin, (3) headache, (4) muscle pain,
 (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or
symptoms, (8) signs or symptoms involving the respiratory system, (9) sleep
disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the, VA's Schedule for Rating Disabilities (Rating Schedule) for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar. A disability referred to in this section shall be considered service_ connected for the purposes of all laws in the United States. 38 C.F.R. § 3.317(a).

Compensation shall not be paid if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in Southwest Asia in the Southwest Asia theater of operations during the Persian Gulf War, or there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or that which occurred after the veteran departed from the Southwest Asia

-16


theater of operations and the onset of the illness, or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Competent evidence

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Id.

Standard of proof

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. 38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim. If so, the claim is denied; if the  evidence is in support of the claim or is in equal balance, the claim is allowed. 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2004). If the Board determines that the preponderance of the evidence is against the claim, it has
necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable. Ortiz, 274 F.3d at 1365.

- 17 


Headaches

Review of the record shows no evidence of complaint, treatment, or diagnosis of headaches during the veteran's active service in Southwest Asia in 1991. VA evaluation and treatment reports dating from 1993 onward show that registered continuing complaints of headaches and that he has reported that Tylenol and Ibuprofen help somewhat. He has also reported that he has lost time from work because of his headaches, and in January 2001 specifically reported that he had lost 10 days of work in the past 6 months due to the headaches. The Board notes, however, that at the January 2001 VA examination, the physician diagnosed the veteran as having tension headaches. This is consistent with the opinion of the VA neurologist who examined the veteran at length in August 1997 and said. that it was his opinion that the veteran's headache was part of somatization, which he attributed to the veteran's agitated depression. As an etiology for the reported symptom, in this instance headaches, has Been identified, headaches cannot be considered to be manifestation of an undiagnosed illness or a medically unexplained multI-system Illness. 38 U.S.C.A. §§ 1110, 1117; 38 C.F.R. §.§ 3.303, 3.317.
The veteran's claimed headaches might be rated as analogous to migraine. See 38 C.F.R. §§ 3.317(a)(5), 4.20 (2005). Under the Rating Schedule, a 10 percent rating is warranted for migraine with characteristic prostrating attacks averaging one in two months over the last several months. 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2005). A 30 percent rating requires characteristic prostrating attacks occurring on an average of once a month over the last several months. Id. It is the judgment of the Board that the veteran's claimed headaches have not been shown to be at least 10 percent disabling. In this regard, while the veteran reported that he lost 10 days from work over a six-month period because of his headaches, he has not, though he was requested to do so, submitted independent evidence that his
headaches were the cause of his absence. Further, the evidence does not show, nor
has the veteran specifically contended, that his headaches are of such severity as to be described as prostrating, that is, to reduce him to helplessness or physical exhaustion. See The Random House College Dictionary, pg. 1063 (1980).

- 18 


Under the circumstances, the Board finds that the preponderance of the evidence is
against objective indications consistent with a rating of at least 10 percent for headaches due to undiagnosed illness. As the evidence is not in equipoise, the benefit of the doubt doctrine may not be applied, and the claim must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The preponderance of the competent evidence is also against entitlement to service connection for headaches on a direct basis. As noted earlier, there is no evidence of headaches in the veteran's service medical records. Further, there is no medical evidence linking the veteran's post-service headaches to his active service. There is no competent evidence that links a diagnosed headache disorder to any incident of service.

The Board is left with the veteran's own implicit opinion that his headaches are related to service. The veteran's statements cannot, however, serve as competent evidence of a relationship between the veteran's current headaches and service. As a lay person, the veteran is not competent to opine on medical matters such as diagnoses or etiology of medical disorders, and this veteran's opinion that his headaches are due to his. experiences in service, including exposure to smoke from burning oil wells in service is therefore entitled to no weight of probative value. See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. Ap,p. 492, 494-95 (1992). The Board also notes that a veteran's assertions, no matter how sincere, are not probative of a medical nexus between the claimed disability and an in-service disease, injury, or event. See Voerth v. West, 13 Vet. App. 118, 120 (1999).

As the preponderance of the evidence is against the claim of entitlement to service connection for headaches on a direct basis, the benefit of the doubt doctrine does not apply, and the claim must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

- 19


Stomach disorder. to include diarrhea and pain on flatulence

Service medical records show that in June, 1991 the veteran reported that he had an upset stomach after eating rich foods at the Italian Camp and that he had had diarrhea since that time, which was not resolved. Post-service medical records, which include military medical records dated in 1991 and 1993 related to the veteran's service in the Reserves, show no treatment for upset stomach, diarrhea or pain on flatulence.
At his Persian Gulf Examination in November 1993, the veteran said his upset stomach and diarrhea began while he was In Turkey. He said he had not been worked up other than seeing a medic and physician who attributed his nausea and vomiting to smoke and oil exposure. The veteran said that he continued to have diarrhea and said he had loose stools four to five times a day. The veteran also said that he had pain when he had a bowel movement or passed gas and said the pain radiated to his back and thigh. He said that it began in February 1991 when he had his back injury. Examination in November 1993 revealed no abnormalities of the abdomen, and bowel sounds were normal.

In a November 1993 letter, the VA physician who conducted the Persian Gulf Registry Examination reported that the results of his examination and laboratory tests were normal except for two liver enzymes, which were elevated. Subsequent stool cultures were normal. At the January 1994 VA evaluation, the veteran complained of watery diarrhea two to three times a day, with cramps, but the examiner noted no abnormalities on examination. At a February 1995 VA general medical examination the veteran reported that he had diarrhea two to three times a week and said it might last for four to five days. On examination, the digestive system was normal, and the physician said that on abdominal examination there was really no flatus. Stool was guaiac negative, and on rectal examinati6n, the stool was formed. A February 1995 barium enema was normal.
I
At a routine VA medical appointment in February 1998, the veteran! denied bowel
or bladder problems, and on examination the abdomen was benign. At routine VA

- 20


medical appointments in March 1998, June 1998, September 1998, and August 1999 the examiner described the abdomen as benign.

At a VA general medical examination in January 2001, the physician noted that regarding his claimed stomach problems, the veteran described this as occasional diarrhea and said he had bowel movements three times a day with an occasional loose stool. On examination, the abdomen was soft and nontender with no masses, and::b6wel sounds were positive. The physician said that with respect to the veteran's stomach complaints, there was no evidence of abnormalities on physical examination or in laboratory tests. He said that with respect to diarrhea, laboratory testing showed no evidence of any pathology and there was no evidence on physical examination of any pathology that would warrant the diagnosis of continued diarrhea or diarrhea that might be associated with the veteran's service. He said
that the veteran's depression probably contributed to the veteran's symptomatology
and accounted for the lack of physical findings. The physician said that it was
likely that many of the veteran's symptoms that did not have physical manifestations seen on examination were likely derivatives of his depression.

At .a March 2002 VA primary care visit, the veteran denied bowel or bladder concerns.

The veteran has essentially contended that he has a stomach disorder that manifests as chronic diarrhea and pain on flatulence, which he further contends had its onset in service or is attributable to an undiagnosed illness contracted during or caused by his service in Southwest Asia during the Persian Gulf War.

As stated above, among the requirements for service connection of a disability due to undiagnosed illness are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more typical signs or symptoms. There must be objective signs that are perceptible to an examining physician or other non-medical indicators that are capable of independent verification.

- 21 


Concerning the veteran's physical complaints, the record does not support a finding
that such complaints are objectively perceptible or capable of independent verification. The overwhelming thrust of the competent medical evidence reflects that there is no abnormal gastrointestinal function and show no treatment for diarrhea, chronic or otherwise, or for painful flatulence. In particular, the physician in February 1995 said on rectal examination the stool was formed and there was real1y no flatus, and while the diagnosis at that examination was history of having diarrhea two or three times a week, at none of the VA examinations, including' that one, has any physician found any sign of a stomach disorder, including diarrhea. The veteran has offered only his own statements concerning experiencing stomach problems, including diarrhea and pain on flatulence, but the Board finds that these statements are outweighed by consistent and persuasive evidence to the contrary in the form of normal findings at VA examinations. Particularly noteworthy are post active service military medical records dated in 1991 and 1993 as well as later VA chronological records of medical care, none of which includes complaints or findings of stomach problems, diarrhea or flatulence with pain.

The veteran's claimed stomach condition with symptoms as described by the veteran might be rated as analogous to irritable colon syndrome. See 38 C.F .R. §§ 3.317(a)(5), 4.20 (2005). Under the Rating Schedule, a noncompensable rating is warranted for mild irritable colon syndrome (spastic colitis, mucous colitis, etc.) manifested by disturbances of bowel function with occasional episodes of abdominal distress. 38 C.F .R. § 4.114, Diagnostic Code 7319. A 10 percent rating requires moderate irritable colon syndrome manifested by frequent episodes of bowel disturbance with abdominal distress. ld. A 30 percent rating requires severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. ld.

As noted above, there has been no independent verification of the veteran's symptoms and thus no showing of frequent episodes of bowel disturbance with abdominal distress required for a 10 percent rating. As chronological records show that the veteran has denied bowel problems, and those records include no complaints or findings of stomach problems, diarrhea or flatulence with pain, the claimed disability does meet or approximate the criteria of frequent episodes of

- 22


bowel disturbance with abdominal distress, and there would be no basis for a 10 percent rating even with consideration of 38 C.F .R. § 4.7. That regulation states that where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7 (2005).

Further, the veteran has not identified any chronic effects of his claimed symptoms of diarrhea, such as weight loss. In this regard, medical records show that when the veteran was seen in a military hospital outpatient clinic with complaints of back pain in August 1991, which was approximately five weeks after he completed active duty, he weighed 185 pounds. This is in contrast to a VA nursing intake note dated in December 2004, which shows the veteran by that time weighed 233.7 pounds and denied weight fluctuation in the previous six months. The Board also notes that though requested to do so, the veteran has neither submitted nor identified non-medical evidence that might support his claim. The Board acknowledges that the veteran has reported that he has lost considerable time from work, but he has not specified, or provided corroborating evidence, that the time lost was due-to his
claimed stomach disorder, to include diarrhea and pain on flatulence. The Board therefore finds that the preponderance of the evidence is against a finding of the presence of post-service objective indicators of a stomach disorder, to include diarrhea and pain on flatulence.	I

In short, the record contains findings that the claimed stomach disorder, to include diarrhea and pain on flatulence, reported by the veteran is not objectively perceptible to examining medical professionals. Further, it was the opinion of the VA physician who conducted the January 2001 examination that the veteran's symptoms that did not have physical manifestations seen on examination were likely derivative of the veteran's depression. The preponderance of the evidence is therefore against objective indications consistent with at least 10 percent disability for a stomach disorder, to include diarrhea and pain on flatulence, due to undiagnosed illness. The Board thus concludes that service connection is not warranted on a presumptive basis under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

- 23 


The preponderance of the evidence is also against service connection for a stomach disorder, to include diarrhea and pain on flatulence, on a direct basis. As noted earlier, in order for service connection to be granted there elements must be present: (1) Current disability; (2)a disease or injury in service; and (3) medical nexus. See Hickson, 12 Vet. App., at 253.

With respect to the first element, current disability, as explained in detail above, there is no competent medical evidence of record that supports the finding of a current stomach disorder, to include diarrhea and pain on flatulence. Although the Board does not necessarily doubt that the veteran may experience loose bowel movements at times (the only relevant complaint reported at the most recent VA general medical examination in January 2001) there is of record of no medical evidence of any chronic underlying condition. See Sanchez-Benitez v. West, 13 Vet. App.282 (1999) (symptoms alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted). The veteran's claim fails on that basis.

Further, while service medical records indicate that the veteran reported an upset stomach and diarrhea in the last weeks of service, which had not resolved shortly after he returned from Southwest Asia to the United States in June 1991, none of the numerous and extensive examinations conducted since service has purported to establish any relationship between the upset stomach and diarrhea in service and the veteran's claimed stomach disorder with diarrhea and pain on flatulence. The medical evidence is, in fact, squarely against the claim as the only medical opinion regarding the etiology of the veteran's claimed stomach disorder, to include diarrhea and pain on flatulence, was that of the VA examiner in January 2001, who said there was no evidence to suggest that any stomach complains or claimed diarrhea might be associated with the veteran's service including service in the Persian Gulf area.

There remain only the veteran's assertions and contentions that his claimed stomach disorder, to include diarrhea and flatulence, had its onset in service or is causally related to service. Again, the Board must point out that as a lay person, the veteran is not competent to render a diagnosis or to attribute his symptoms to a particular

- 24


cause, and his opinion therefore has no probative value in this regard Espiritu, 2 Vet. App. at 494-95.

Accordingly, for the reasons discussed above, the preponderance of the evidence is against the claim for service connection for a stomach disorder, to include diarrhea and pain on flatulence, on either a direct basis or as due to an undiagnosed illness, and the service connection claim must be denied. See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir.2001).

Burning eyes

Service medical records show that in a Report of Medical History dated in March 1991, the veteran answered yes to the question of whether he ever had eye trouble, and on a Desert Shield/Storm Out Processing Check List dated in June 1991, the veteran answered no to the question of whether he experienced eye injury, infection, or severe irritation while deployed.

At his VA Persian Gulf Registry Examination in November 1993, the veteran reported that his eyes started during in February 1991. He described his symptoms as redness associated with burning for which he was seen by a medic in service and was prescribed Visine without relief. The VA physicians who examined the veteran in November 1993 and January 1994 found no abnormalities of the eyes. Further, at a VA general medical examination in February 1995, the physician evaluated the veteran's eyes as normal. In addition, the veteran underwent a VA eye examination in February 1995 and complained that his eyes had been burning and red since the Persian Gulf. He reported that he had been given Lacri-Lube ointment, which he said did not help, and artificial tears. After examination, the diagnosis was: large cup to disc ratio with further tests needed to rule out glaucoma, and mild to moderate rhinophyma, which the examiner said was suggestive of acne rosacea that could cause burning irritation if there was associated blepharitis.

Later clinical records, including mental health clinic records, include continuing complaints of burning eyes. At a Neurology clinic visit in September 1995, the

- 25 


said his eyes burned constantly arid were red and tearing. The physician notated that although the veteran described his eyes as red, they were not. When the veteran complained of watery eyes in April 1996, the VA examiner described the eyes as normal and said there was no erythema of the eyes. Further, at the VA neurology examination in August 1997 the veteran complaints included burning in his eyes. On examination of his eyes, the  conjunctival surfaces and lids appeared	normal, and there was no seborrhea on the lashes or lids.

Later VA primary care records dated in February 1998, June 1998, September 1998,
and August 1999 show that on each of those occasions, the examiner evaluated the
veteran's eyes as normal. At an August 1999 VA psychiatry clinic visit in August
1999, the veteran reported that he used ointment for a burning sensation in his eyes.

At the V A general medical examination in January 2001, the veteran reported that he had occasional burning eyes and that this developed in approximately ,February 1991 while he was in the Persian Gulf area. lIe said that he occasionally used Lacri-Lube for this and said he also had problems with his eyes itching. On examination, there was no evidence of erythema of the conjunctivae, there was no evidence of mattering or discharge present in the eyes; and visual acuity was intact. The physician said that with respect to the claim of burning of the eyes, examination of the eyes was normal, and there was no evidence of any physical pathology. He said there was no evidence to suggest that the veteran's exposure to
 smoke in service would be continuing to cause him to have burning of the eyes, particularly in light of the fact that here was absolutely no evidence of physical abnormalities at the current examination.

When the veteran was seen at a VA optometry clinic in June 2001, the veteran's chief complaint was that his eyes were dry, and he reported that eye drops and ointment seemed to be working. After examination, the assessment was dry eye syndrome both eyes. The assessment was again dry eye syndrome at optometry visits in January 2002 and August 2002, and at each visit the plan was to continue artifical tears and ocular lubricant.

- 26


The veteran's burning eyes might be rated as analogous to chronic conjunctivitis under Diagnostic Code 6017 of the Rating Schedule. See 38 C.F.R. 3.159(a)(5), 4.20. Under that code, active conjunctivitis with objective symptom: as 10 percent disabling while healed conjunctivitis is rated on residuals with a noncompensable rating if there are no residuals. 38 C.F.R. § 4.84a., Diagnostic Code 6017. In this case, there have been shown no objective symptoms of active disease, and although the veteran has complained of his eyes burning, there has been no showing of objective evidence of what might be called residuals of disease. The Board therefore finds no basis for a determination that the veteran's claimed burning eyes are at least 10 percent disabling.

In summary, VA medical records show that from November 1993 onward, the veteran has complained of continuing burning of his eyes, for which most examiners found no physical manifestations. When evaluated by a VA optometrist in January 2001 the assessment was dry eye syndrome, and that diagnosis has been continued. There is no impression or medical opinion that the veteran's burning eyes are a manifestation of an undiagnosed illness. The Board recognizes that as to the undiagnosed illness part of the veteran's claim, he is not required to provide evidence linking current disability to service. See Gutierrez v. Principi, 19 Vet. App. 1 (2004). In this case, however, the medical evidence shows a diagnosis of dry eye syndrome, and the veteran's burning eyes cannot be found to be a manifestation of an  undiagnosed illness or a medically unexplained multi-symptom illness precluding service connection on a presumptive basis under 38 U.S.C.A. § 1117 and 38 C.F.R.§ 3.317. In any event, the preponderance of the evidence is against finding that the veteran has objective indications consistent with a rating of 10 percent or more for burning eyes due to undiagnosed illness. The benefit of the doubt doctrine is not for application, and service connection for burning eyes on a presumptive basis under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 must-be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

As to service connection on a direct basis, the Board notes that while the veteran gave a history of eye trouble on a report of medical history in March 1991, when he returned from the Persian Gulf area in June 1991, he reported he had not

- 27


experienced, eye injury, infection, or severe irritation while deployed.  Although the veteran has reported he was given Visine by a medic while he was in the Persian Gulf area, this is not documented in his active-duty medical records, and his post-active service military records dated in 1991 and 1993 include no mention of eye complaints.  There is no medical evidence linking the veteran's burning eyes, which have been diagnosed as dry eye syndrome, to service or any incident of service.  In this regard, the Board notes that at the January 2001 VA examination, no physical abnormalities of the eyes were found, and the physician said there was no evidence to suggest that the veteran's exposure to smoke in service would be continuing to cause him to have burning of the eyes.

The only evidence in support of the claim is the veteran's statements and contentions that his burning eyes are due to exposure to smoke from oil fires in service. The veteran is not, however, competent to provide an opinion reqd1ritigii:, medical knowledge, such as a question of medical diagnosis or causation; " Espiritu, 2 Vet. App. At494-95. As a result, his own assertions do not constitute
competent medical evidence that his burning eyes are due to service.	'

As the preponderance of the evidence is against the claim for service connection for
burning eyes, to include as due to an undiagnosed illness, the benefit of the doubt
doctrine is not for application. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Sore throat and coughing

Service medical records show that the veteran was seen at a troop medical clinic with complaints of a sore throat for two days in mid-January 1991. He reported nasal congestion with rhinorrhea along with a nonproductive cough. On examination, the veteran's throat was red without exudates. The assessment was upper respiratory infection. In March 1991, the veteran complained of a sore throat, cough with production of thick phlegm, congestion, and drainage. The examiner described the veteran's throat as red and slightly swollen and noted the veteran had difficulty swallowing. The assessment was sinusitis, irritated throat/esophagus. The examiner prescribed Robitussin, Sudafed, Tylenol, and Cepacol. In a report of

- 28


medical history dated in mid-March 1991, the veteran answered yes to the questions
	of whether he ever had or now had sinusitis or nose or throat trouble.

Post-active duty military medical records dated in 1991 and 1993 do not mention complaints regarding a sore throat or coughing. At the November 1993 VA Persian Gulf examination, the veteran complained of coughing and reported that his cough, which he said began in February 1991, had persisted since then. He reported that exposure to smoking currently bothered him and that his coughing lasted three to five minutes and occurred on and off during the day, especially in smoky areas. At neither the November 1993 VA Persian Gulf Registry Examination nor at the January 1994 VA evaluation did the physicians note any abnormality of the throat. Cough syrup was prescribed in January 1994, with refills shown in November 1994 and December 1994. At the February 1995 VA general medical examination, the veteran reported that he was taking cough syrup because of a chronic cough
since 1991. The veteran said that he sometimes had phlegm with coughing and that smoke bothered him since he came back from Saudi Arabia. On examination, the veteran's throat and respiratory system were normal.

VA outpatient records and examinations dated in 1995 and 1996 show the veteran
I
complained of coughing and throat irritation, which along with other complaints he
attributed to his participation in Desert Storm. At the August 1997 VA examination, the veteran said he was taking Guaifenesin and got some relief from it. On physical examination at that time, the veteran's throat was without erythema, his lungs were clear, his chest was symmetric, and respirations were unlabored.

At a VA ear, nose, and throat examination in September 1997, the veteran complained that since 1991 he had intermittent coughing and throat irritation, with scratching and tickling sensations of the throat. On physical examination, the nose, nasopharynx, mouth, larynx, and neck were all within normal limits. The diagnosis was nonspecific intermittent pharyngitis since 1991.

At a VA pulmonary clinic in January 1998, the veteran stated that he had a cough that was productive of white sputum two to three times week. After clinical examination and pulmonary function tests, which the physician said were

- 29


essentially normal, the physician said there were no chronic sinusitis symptoms.  He said that the evaluation had not identified any pulmonary problems. At a routine VA medical appointment in February 1998, the veteran's throat was unremarkable, and the lungs were clear to auscultation. At later visits in March 1998, June 1998, September 1998, and August 1999, the examiner variously described the veteran's throat as benign or normal.	"

At the January 2001 VA general medical examination, the veteran reported that his  sore throat dated back to February 1991, and he indicated that he was taking cough syrup. On examination, the pharynx was clear, and the physician said there was no evidence of current abnormalities of the throat. Further, at a VA primary care visit in February 2001, the examiner noted the veteran's throat was within normal limits, and the lungs were clear to auscultation.	"	'" "

On review of the entire record, the Board observes that although the veteran was prescribed cough syrup at the January 1994 VA evaluation, no post-active service medical record shows that any examiner has noted any abnormality of the throat or respiratory system. The record does, however, include a diagnosis of nonspecific intermittent pharyngitis at a VA ear, nose, and throat examination in September 1997. In view of the veteran's complaints of intermittent coughing and throat irritation having been attributed to a known clinical diagnosis of pharyngitis, the claimed disability cannot be found to be a manifestation of an undiagnosed illness or of a medically unexplained multi-symptoms illness, precluding the award of service connection for a sore throat and coughing on a presumptive basis under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

The Board further notes that even if the veteran's claimed sore throat were found to be a chronic disability resulting from an undiagnosed illness, the preponderance of the evidence is against finding it to be at least 10 percent disabling. In this regard, the veteran's symptoms of sore throat and coughing may be rated as analogous to bronchitis or bronchiectasis. See 38 C.F.R. §§ 3.317(a)(5), 4.20. Prior to amendments to the Rating Schedule that became effective in October 1996, mild bronchitis with slight cough, no dyspnea, and few rales warranted a noncompensable rating. 38 C.F.R. § 4.97, Diagnostic Code 6600 (1995). Moderate

- 30

bronchitis with considerable night or morning cough, slight dyspnea on exercise, and scattered bilateral rales warranted a 10 percent rating. ld. A 30 percent rating was warranted for moderately severe chronic bronchitis with persistent coughing at intervals throughout the day, considerable expectoration, considerable dyspnea on exercise, rales through the chest, and beginning chronic airway obstruction. Under Diagnostic Code 6601, a 10 percent rating was warranted for mild bronchiectasis manifested by a paroxysmal cough and purulent expectoration occurring mostly at night or in the morning. 38 C.F.R. § 4.97, Diagnostic Code 6601 (1995). A 30 percent rating required moderate bronchiectasis manifested by persistent paroxysmal coughing occurring at intervals throughout the day and by abundant purulent and fetid expectoration, but with slight, if any, emphysema or loss of weight. ld.

Effective October 7, 1996, the rating criteria were revised. See 61 Fed. Reg. 46,726 (Sept. 5, 1996). Under the revised rating criteria, chronic bronchitis is rated according to pulmonary impairment. A compensable rating of 10 percent for chronic bronchitis requires: FEV-1 of 71- to 80-percent predicted, or; FEV-l/FVC of  71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted. 38 C.F.R. § 4.97 Diagnostic Code 6600 (2005). A 10 percent rating for bronchiectasis requires intermittent productive cough with acute infection requiring a course of antibiotics at least twice a year. 38 C.F.R. § 4.97 Diagnostic Code 6601 (2005).

In this case, there has been no showing of the considerable night or morning cough, slight dyspnea on exercise and scattered rales required for a 10 percent rating for bronchitis under the prior rating criteria. Although the veteran has said that he may cough for several minutes and that his cough is sometimes productive, there is no objective evidence that the coughing involves sharp spasm, is convulsive, or is accompanied by purulent expectoration, which would be required for a 10 percent rating for bronchiectasis under the prior rating criteria. Looking to the revised rating criteria, the Board notes that while DLCO (SB) was not reported at a May 1995 VA pulmonary function test, even without bronchodilation, the veteran's FEV-I was 99 percent predicted, and FEV-l/FVC was 92 percent. Further, pulmonary testing in January 1998 was reportedly normal. Thus rating the veteran's claimed disability based on impairment of pulmonary function would not

- 31


meet or approximate the criteria for a 10 percent rating for bronchitis under the revised rating criteria. Also, while the veteran has complained of a productive cough, there has been no showing of acute infection requiring antibiotic treatment at any time, much less at least twice a year, which is necessary for a 10 percent rating  for bronchiectasis under the current Diagnostic Code 6601.

In view of the foregoing, the Board finds that the preponderance of the evidence is against objective indications consistent with a rating of at least 10 percent for sore throat and coughing due to undiagnosed illness. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable here, and the claim must be denied.. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 200l):

Relative to direct service connection for a sore throat and coughing, service medical records do show that he was treated for a sore throat with rhinorrhea and a nonproductive cough in January 1991, at which time the  assessment was upper respiratory infection. Also, in March 1991, he was seen with complaints of a sore throat, productive cough, congestion, and drainage with the assessment of sinusitis, irritated throat/esophagus. Further, the veteran has reported that he currently has throat irritation and coughing that began in February 1991, which he attributes to exposure to smoke from oil fires while he was in the Persian Gulf area.

The Board acknowledges that the veteran is competent to report that he has had throat irritation and intermittent coughing and also acknowledges that the VA ear, nose, and throat physician who saw the veteran in September 1997 diagnosed him as having nonspecific intermittent pharyngitis since 1991. This arguably relates the pharyngitis to service, but there is no indication that the physician who provided the diagnosis of intermittent pharyngitis since 1991 had the veteran's prior medical records, including, service medical records, post-active duty military medical records, and VA treatment records and examination reports available for review when he said his diagnosis was nonspecific intermittent pharyngitis since 1991.

- 32


It is the judgment of the Board that the September 1997 opinion that phalangitis has been present since 1991 is not supported by the medical evidence of record. In this regard, there were no complaints or findings regarding the veteran's throat or coughing on out processing from Desert Storm in June 1991, and neither post-service military medical records nor VA medical records show he sought or received treatment at any time prior to January 1994 when he was prescribed cough syrup, based on complaints, but no findings, at that time.

Further, while treatment records and examination reports include complaints of coughing and throat irritation, the veteran's throat and respiratory system were normal at VA examinations in February 1995 and 1997. The Board therefore does not accept the medical opinion pertaining to the presence of the veteran's pharyngitis since 1991 because it is unsupported by the medical evidence, none of  which includes findings or diagnosis of pharyngitis prior to September 1997 despite the veteran's complaints. See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Swann v. Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 177, 178 (1993) (Board not bound to accept medical opinions based on history unsupported by medical evidence).

As to whether the veteran's claimed sore throat and coughing are causally related to exposure to smoke from oil fires during Desert Storm, the only positive evidence is comes from the veteran with his contentions and assertions. As noted earlier, the 'veteran, as a lay person, is not competent to provide medial opinions as to diagnosis or etiology, and his opinion in this regard is entitled to no weight of probative value. See Cromley v. Brown, 7 Vet. App. 376,379 (1995); Espiritu v. Derwinski, 2 Vet. App.492, 494-95 (1992). The only competent evidence in this regard is squarely against the claim. The VA physician who examined the veteran in January 2001 reviewed the record and said that with respect to sore throat, there was no evidence in the veteran's medical records that would suggest that any exposures he had were unique such as to cause him to have a continued chronic sore throat. The physician also said there was no evidence in the medical record to suggest any connection between the veteran's service in the Gulf to warrant chronic cough, and he said there was no evidence on physical examination to support this either.

- 33 


In view of the foregoing, the Board finds that the preponderance of the evidence is against finding that the intermittent coughing and throat irritation diagnosed as nonspecific intermittent pharyngitis is a chronic disability related to service, and service connection must be denied. In reaching this determination, the Board acknowledges that when there is an approximate balance of positive evidence regarding any material issue, VA is statutorily required to give the benefit of the doubt to the veteran. That doctrine is not, however, applicable here because the preponderance of the evidence is against the claim. 38 U.S.C.A; 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 Fed. Cir.2001).

Multiple joint stiffness

As noted earlier, service connection has previously been granted for low back strain with residual pain syndrome and for left knee injury. For that reason, the Board's analysis of the veteran's claim for service connection for multiple joint stiffn6ss excludes the low back and left knee.

The veteran's service medical records include no joint complaints except those concerning his back and left knee. An outpatient record from a military hospital. dated in August 1991, the month after the veteran was released from active duty shows that the veteran's complaints, along with left knee pain and back pain, included neck pain when he turned his neck. Later military outpatient records dated in 1991 and 1993 do not mention joints other than the left knee and back. At the November 1993 VA Persian Gulf Examination, the veteran complained of joint stiffness and described it as including shoulder, finger, hip, and leg joints, especially knees. He said the stiffness was especially bad in the morning or if he was stationary for a long period. He said this began approximately March 10, 1991, and persisted as of the time of the examination. He reported he was prescribed Motrin for the pain, which had decreased somewhat, but was always present. On examination of the extremities, there was no noticeable crepitus of the joints.

- 34


At the January 1994 VA evaluation, the veteran complained of stiffness of joints. The examiner noted no joint abnormalities, and the plan was to get rheumatological studies and to give aspirin. The assessment was post Gulf War symptoms, unclear etiology. At a VA general medical examination in February 1995, the physician evaluated the shoulders, elbows, wrists, hands, and fingers as normal, and February 1995 VA X-rays of the shoulders, elbows, and wrists were normal. On clinical examination, there was crepitus on passive flexion and extension of both knees. Both knees flexed to 120 degrees. There was tenderness on palpation of the patellar ligament on the. left and discomfort when the physician moved that patella laterally. The pertinent diagnosis was normal joint examination except for the left knee.

When he was seen in a VA neurology clinic in September 1995, in addition to his back and left knee, the veteran said that his joints hurt and reported that problems with his shoulders, wrists, fingers, hips, knees, and back increased with being on his feet and decreased on rest. After clinical  examination, the impression was no evidence of neural disease, no evidence of bone or joint disease, and sensory findings not organic. .	'

At the August 1997 VA examination, the veteran complained of problems with his joints popping. He said he had the onset of shoulder, elbow, wrist, and knee popping in 1991. He said all of those joints ached constantly and became worse after long periods of working. He said the pain was constant and annoying arid had caused him to lose time from work. On physical examination, there was no redness, swelling, or effusion in the joints. All joints had full range of motion except for the right knee, which measured 120 degrees of flexion and zero degrees extension, and the left knee, which measured 110 degrees flexion and zero degrees extension. The diagnosis was joint pain pending X-rays, with normal examination of all extremities, to include full range of motion except for the knees. .

At a VA neurology examination in August 1997, the veteran gave a history of multiple joint symptoms. The physician reported that he had reviewed every page of the veteran's claims folder. He noted that antinuclear antibodies and rheumatoid factors were unremarkable, and the sedimentation rate was normal. The clinician also reported that various radiological and imaging procedures made of the chest,

- 35 


elbows, wrists, shoulders, lumbosacral spine, and knees, including a magnetic resonance imaging (MRI) study of the lower limb joints, were normal, and that these studies had been carried out between November 1993 and August.1997.

At the January 2001 VA general medical examination, the veteran said his joint stiffness was primarily in his knees and usually went away after he was up during the day. He also reported occasional shoulder discomfort. The physician tested rang_ of motion for the shoulders, elbows, wrists, hips, knees, and ankles. He also reviewed X-rays of the shoulders and knees. The physician said that with respect to the veteran's claimed joint stiffness the veteran had normal ranged of motion and there was no evidence of any abnormality on X-ray or physical examination. He said there was no evidence in the medical record or on physical examination to suggest there was a connection between the veteran's service in the Gulf and his joint stiffness.

The veteran claims to have multiple joint stiffness, which he attributes to his service in the Southwest Asia Theater of operations during the Persian Gulf War. As noted above, a grant of service connection based on the provisions applicable to veterans of the Persian Gulf War requires objective indications ofa qualifying chronic disability. Objective indications of a qualifying chronic disability include both signs in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317.

As a lay person, the veteran is competent to provide evidence of observable symptoms. Savage v. Gober, 10 Vet. App. 488, 496 (1997). His subjective description of stiffness and pain in the joints is not evidence of objective indications of chronic disability because his subjective complaints are not independently verified. For that reason, his statements alone are not sufficient to establish the existence of a qualifying chronic disability. See Gutierrez v. Principi, 19 Vet. App. 1 (2004).

With the exception of the right knee, the veteran's complaints of joint stiffness are not supported by any objective indications of any disability in the remaining joints.

- 36



He has undergone multiple examinations in conjunction with his c1aim for VA benefits, which did not reveal any abnormalities of the joints. At the February 1995 VA examination there was crepitus of the right knee with flexion to 120 degrees, which the physician evaluated as normal, and at the August 1997 VA examination flexion of the right knee was to 120 degrees. X-rays were normal at that time, and at the January 2001 VA examination knee range of motion was normal 

Plate II of 38 C.F.R. § 4.71 shows that normal knee range of motion is from 0 degrees extension to 140 degrees flexion.

As right knee flexion was measured at 120 degrees at the February 1995 and August
1997 examinations, there was arguably evidence of disability during more than a six-month period. There was, however, no showing that the disability was at least 10 percent disabling because under the V A Rating Schedule, Diagnostic Code 5260 pertaining to limitation of flexion of the leg specifies a zero percent rating for flexion limited to 60 degrees, a 10 percent rating for flexion limited to 45 degrees, a 20 percent rating for flexion limited to 30 degrees, and a 30 percent rating for flexion limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).

Further, functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination that might warrant the assignment of more than a noncompensable rating with consideration of the provisions of 38 C.F.R. § 4.40,
§ 4.45, and § 4.59 was not demonstrated. In this regard, the physician at the February 1995 examination evaluated all joints except the left knee as normal, which would include the right knee under consideration. In addition, at the August 1997 examination the diagnosis was joint pain pending X-rays (X-rays of the knees reported the following day were normal) and normal examination of all extremities except range of motion for the knees, which does not indicate functional loss of the right knee due to pain, weakness, incoordination or pain on movement. Further, and very important, is that no limitation of right knee flexion or any other joint under consideration was shown at the most recent VA examination in January 2001, where the physician said the veteran had normal range of motion and said there was no evidence of any joint abnormality on X-ray or physical examination.

- 37


In summary, there is no objective evidence of disability of any joint under consideration except for the right knee, which was shown at VA examinations in February 1995 and August 1997 to be manifested by some slight limitation of motion. Such disability was not, however, shown to be at least 1 0 percent disabling, and therefore cannot meet the criteria for service connection under 38 C.F.R. § 3.317. See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. With respect to the remaining joints, the veteran has not presented independent evidence serving to verify the presence of a chronic disability of any of those joints, and the medical evidence does not indicate a current and chronic disorder, with normal X-rays and normal physical examinations. The Board finds the medical evidence of record to be of greater probative value than the veteran's complaints in that the medical findings are based on clinical evaluations and tests, including range of motion testing and X-ray studies. Despite the multiple medical examinations with respect to joints, except for the right knee, there is no objective evidence of current symptoms of those joints.

Regarding service connection for multiple joint stiffness on a direct basis, that aspect of the claim must fail because, other than the left knee and lumbar spine disabilities, there is no objective evidence of current disability of any joint. In particular, at the most recent January 2001 VA examination, the physician said there was no evidence of joint abnormality on X-ray or physical examination. As noted earlier, a "current disability" means a disability shown by competent medical evidence to exist at the time of the ward of service connection. Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997). Also, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute a disability for which service connection may be granted (except for Persian Gulf War veterans with certain symptoms due to an undiagnosed illness, discussed throughout this decision).

With respect to evidence of in-service incurrence, the veteran's service medical records contain no complaint, finding, or diagnosis concerning any joint other than the left knee and back. Finally, with respect evidence of a relationship between service and the claimed multiple joint stiffness, none of the VA examinations

- 38


conducted since service has purported to establish any relationship between service and any post-service joint disability other than the left knee and back, and the physician at the January 2001 VA examination said specifically that there was no evidence in the medical record or on physical examination to suggest there was a connection between the veteran's service in the Gulf and his joint stiffness. As repeated elsewhere in this decision, the veteran's own opinion in this matter is entitled to no weight of probative value, because he as a lay person is not competent to provide opinions as to diagnosis or etiology. See Espiritu, 2 Vet. App. at 494-95. 

Accordingly, because all three of the essential elements for direct service connection are absent, service connection is not warranted on a direct oasis for the claimed multiple joint stiffness. , '

In summary, for the reasons and bases expressed above, the preponderance of the evidence is against the claim for service connection for multiple joint stiffness, either on a direct basis or as due to an undiagnosed illness. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 R3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Service connection for headaches, to include as due to an undiagnosed illness, is denied.

Service connection for a stomach disorder, to include diarrhea and pain on flatulence, to include as due to an undiagnosed illness, is denied.

Service connection for burning eyes, to include as due to an undiagnosed illness, is denied.

Service connection for sore throat and coughing, to include as due to an undiagnosed illness, is denied.

- 39


Service connection for multiple joint stiffness, to include as due to an undiagnosed illness is denied.

REMAND

The claims remaining on appeal are entitlement to service connection for a 	psychiatric disorder, to include PTSD, hearing loss and tinnitus.

Hearing Loss and Tinnitus

The veteran contends that his hearing loss and tinnitus are the result of noise exposure while he was on active duty from January 1991 to July 1991.

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2005).

In its December 2000 remand, the Board requested examinations of the veteran to obtain medical opinions regarding the presence of current disabilities and their etiology. While the veteran was subsequently provided general medical and psychiatric examinations pertinent to his other claims, there is no indication that he had an audiology examination in which the examiner provided an opinion as to the etiology of any hearing loss or tinnitus. Such evidence would facilitate the Board's decision and, in any event, the Board is obligated to ensure Agency of Original Jurisdiction compliance with its remand instructions. Stegall v. West, 11 Vet. App. 268 (1998).

- 40


A Psychiatric Disorder other than PTSD

The Board finds that a recent VA psychiatric opinion obtained by the RO is inadequate as it does not specifically address the question of whether there is a nexus between a current diagnosis of a psychiatric disorder and any incident of service. The relevant evidence is summarized below.

The veteran's service records indicate that he served with the 418th Civil Affairs Company. His awards include the Southwest Asia Service Medal with a Bronze Service Star. His DD Form 214 indicates that his military occupation: specialties were food service specialist and administrative specialist. He has reported that he was a cook for a civil affairs unit while in Southwest Asia. The veteran's DD Form 214 does not show that he received any commendations or awards for participation in combat with the enemy, such as the Combat Infantryman Badge, Purple Heart or similar citation.

The veteran's service medical records, include no complaint, finding, or diagnosis of an acquired psychiatric disorder, including PTSD. In a Report of Medical History dated in March 1991, the veteran answered no to questions of whether he ever had or now had frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.

A VA medical certificate shows that in October 1993, the veteran came to VA with complaints including nervous problems. He reported he had no patience and got mad easily. The veteran said all his problems were related to his Southwest Asia service. Examination was essentially within normal limits.

At his VA Persian Gulf Examination in November 1993, the veteran also complained of nervousness, anxiety, and nightmares, which he said began January 13, 1991. He said this interfered with sleep and that the nightmares occurred at least three to four times a week, awakening him from his sleep. He reported that these nightmares caused him nervousness and anxiety and that this affected patience such that he easily flew off the handle and became angry; he said that his nervousness was associated with depression, but never suicidal ideation. He

- 41 


said that because of these problems he missed work 40 to 50 days per year. The veteran said that in the Gulf he was seen by a physician who told him the nightmares would stop. He said he had never talked to apsychiatrist.or psychologist.

At a January 1994 VA evaluation, the veteran complaints included. nightmares/flashback and nervousness. The physician prescribed Diazepam for nightmares. When he was seen at a VA mental health clinic in November 1994, the veteran reported that one day in service he saw dead bodies that had been lying there a couple of days and smelled. He also reported there were refugees all over.. He said he felt scared with the oil burning. He said he had thoughts about this all the time.	", '

At a December 1994 VA evaluation for PTSD, the veteran said he saw bodies, refugees, smoke, heat, and there was "noise from SCUDS coming on." The veteran said he always thought about it and dreamed that he was over there three to four times a week. He reported markedly diminished interest and detachment along with sleep difficulties, irritability, and hypervigilance and said he startled easily. The assessment after examination was "PTSD vs PTSS."

A VA progress note dated in early February 1995 shows that at that time the veteran complained of having had multiple problems since he came back from Saudi Arabia and said he was just going through the system. He stated he had 14 things listed and they included: knee problems, back problems; pain in the back and radiating to his legs when he had a bowel movement or even when he passed gas; gastric problems with upset stomach, diarrhea, and nausea; stiffness of joints; headaches; eyes burning; throat irritation from smoke; and sleepless night, nightmares, and nervousness with the inability to sit and watch television and being bothered when someone tapped their fingers.

At the February 1995 visit, the physician noted that the veteran related all his problems to being in Saudi Arabia working close by Patriot missiles. He said he felt he was exposed to combat but was not involved in actual fighting. He said he had general purpose duties, stationed at a military port. The veteran said he was

- 42


currently scared of all of his listed problems and said that all he saw in the future
was going to doctors in order to find out what was wrong with him. On mental
status examination, the veteran said he was there because he was told to come and that he was keeping records of everything. He said he felt depressed and sad, but denied being suicidal or hearing voices. The physician said the veteran was severely obsessed with what he had. The physician said the veteran was not psychotic. The veteran denied being paranoid but said his friends and parents thought he was paranoid. The physician said the veteran was angry and aggravated. His judgment was intact, but the physician said there was a question of decreased insight. The diagnosis was obsessive compulsive disorder and depression, rule out paranoid personality. The plan was a trial of antidepressants, and the physician prescribed Prozac and Ativan.

At a VA social survey in February 1995 the veteran stated that he had had continuous problems since his duty in the Persian Gulf War. He said he had had multiple sleepless nights and thoughts about dead bodies and the destruction he observed. He said he felt that he was severely traumatized by thoughts of SCUD missiles. He stated that he was in the near area of Dhahran where several U.S. soldiers were killed when a SCUD missile scored a direct hit on a military barracks.

At a VA PTSD examination in February 1995, the veteran reported that he served in Saudi Arabia from February to May 1991 and was then transferred to Turkey. He said he was in a combat area; he described no direct contact in which he participated. He stated that he did see "dead bodies and turmoil and refugees." The physician noted that the veteran described no extraordinary combat experiences. The veteran stated that he did have nightmares and said, "I've just been seeing what happened to the land and the people there, and their living conditions." The veteran described no flashbacks. He sated that he became restless at times and complained that he could not sit very long. He said sounds 'like gum chewing aggravated or irritated him, particularly at work. He said he still wondered what is going on there. The veteran gave no other specific complaints related to his assignment to Saudi Arabia. The physician said that on examination the veteran made good contact and was freely verbal. His mood was apathetic, affect was blunted, and emotional tone

- 43 


was low. After examination, the diagnosis was: (1) insufficient criteria for PTSD, and (2) no other primary psychiatric disease syndrome found.

When the veteran was seen at the VA mental health clinic in mid-February 1995, he complained of headaches, eyes burning, difficulty sleeping, night mares, nervousness, and multiple somatic complaints. He said he had just started on Prozac a few days earlier, and was taking Lorazepam as needed. When seen in mid March 1995, the veteran's complaints included trouble sleeping and diarrhea. It was noted that all investigations including a lower gastrointestinal series, stool ,cultures on three different occasions, and blood and urine tests had all been normal. The veteran said he had flashbacks from the war and said he believed he has "Desert Storm Syndrome". After mental status examination, the assessment was no psychosis, flashbacks of war. Medications were continued for one month.

At a VA mental health clinic intake interview in late March 1995, the veteran reported that since his return from Desert Storm he experienced headaches, eyes burning, cough, upset stomach, diarrhea, and joint pains. He also complained of back injury and left knee pain and shooting pains down his legs. He said he had become impatient and irritable. He described flashback behavior at work in response to coworkers cracking gum or tapping a pencil, which he said sounded like the sound made in pre-launch of a Patriot missile. He also described	'
hypervigilance. The interviewer said there was no evidence of a thought disorder. The veteran was uncertain why he had been referred for the visit and said he would consider whether he wanted counseling sessions.

At a VA mental health clinic visit in May 1995, the veteran said he could not sleep and felt more irritable. He said he was on Prozac and could not tell any difference in his condition. On mental status examination, his mood was angry with concern about his health. He expressed fear of having serious illness due to coughing, headaches, multiple somatic complaints and irritability. The examiner said there was no psychosis. He prescribed Paxil and Lorazepam. In late June 1995, the veteran said he had more patience, was not as angry, tense and hyper as before. He said he still had stiffness of joints, headaches, and a dry cough. The examiner described the veteran's mood as stable and renewed the Paxil and Lorazepam.

- 44


The veteran was seen in a VA neurology clinic in September 1995, and at that time in addition to his back and left knee, the veteran reported multiple complaints, which included nightmares from being "over there." He said he was unable to fall asleep and stay asleep and claimed diurnal sleepiness. He also reported that he preferred not to be with people. On examination, the neurologist said that the veteran was an angry man who provided numerous symptoms with little detail and attributed everything to his time in Saudi Arabia. He said that beyond mood and affect, the veteran's mental state and higher cerebral functions appeared intact.

When  seen for follow-up in the VA mental health clinic in October 1995, the veteran's complaints included feeling tired, back pain and knee stiffness, eyes , burning, diarrhea, coughing, nervousness, restless sleep, and nightmares. The examiner prescribed Paxil, Pamelor, and Lorazepam.

When seen in a VA mental health clinic in January 1996, the veteran reported that his current medicines upset his stomach. He said he had been nervous since he returned from Desert Storm and since his return was always thinking about the dead bodies. He said he was nervous and edgy and could not sleep. He said he got nervous and irritated around fellow workers who always chewed and popped gum, which reminded him of the Patriot missiles. On mental status examination, the veteran's mood was anxious. The impression was anxiety disorder. The examiner prescribed Trazodone.

VA medical records show that in April 1996, when the veteran was seen in a medical clinic with physical complaints, the assessment included PTSD, and it was noted that the veteran was followed "by psych." In May 1996, the veteran complained of sleep problems stating he tossed and turned a lot and three to four times a week had nightmares of "being over there." New medication was prescribed.

When seen in a VA mental health clinic in September 1996, the veteran said that he felt his medications were not helping and he continued to have difficulty sleeping. He also reported that his appetite was poor. On mental status examination, the

- 45 


veteran's mood and affect were mildly depressed, and his insight and judgment were fair. The assessment was depressive disorder, not otherwise specified. The psychiatrist adjusted the veteran's medications. When the veteran returned to the clinic in March 1997, he said that he believed his medications were not working. He reported that his appetite was good and his sleep was poor. On menta1 examination, the veteran's mood and affect were appropriate. His insight and judgment were fair. The assessment was depressive disorder, not otherwise 
specified, and personality disorder, not otherwise specified. At a general medical clinic routine visit in March 1997, the veteran said he had no new complaints.

At a VA neurology examination in August 1997, the veteran's subjective complaints included headaches, pain in his legs on bowel movements, and burning in his eyes. The veteran said he suffered from his joints. He described himself as not sleeping at all because of nightmares and said he was "real nervous." He said that when he attempted to fall asleep, he tossed and turned and kept thinking of the day or events in his life. He said that sometimes he did not sleep at all during the entire night and on the following day was likely to feel tired, unrested, and irritable. The veteran said that pain in his back might interfere with his sleep. The veteran said that when he had discomfort or fatigue, he became irritable and did not want to
be with other people.	I
In the report of the August 1997 VA neurology examination, the physician noted that the veteran was quarrelsome and variably attentive and provided a rather poor
and frequently tangential history. In the diagnosis section of the August 1997 VA
I
neurology examination report, the physician said that in his opinion the veteran's
sleep disorder was related to his emotional state which seemed to have mainly
elements of agitated depression. The physician said that in his opinion the veteran's headache was part of the somatization, which he believed to be present with agitated depression. The physician said it was his view that it was highly probable that all of the other symptoms which this veteran reported belonged to a chronic level of agitated depression. He said that whether this was precipitated by military service or occurred for other reasons would in his opinion better be addressed by experts in those diseases.	:

- 46


At a VA examination for mental disorders in August 1997, the psychologist noted that the veteran had a history of having been in the Reserves from, 1971 to 1994, with active duty from January 1991 to July 1991, during which time he was in Saudi Arabia, Kuwait, and northern Iraq. The veteran reported that he was where all the vehicles burned and for one week was where oil wells were burning. The psychologist said there were no reports of observing death or mutilation and no report of being in life threatening situations. The psychologist noted that the veteran had no psychiatric treatment prior to 1993, but since that time had seen a  series of psychiatrists with a diagnosis of PTSD in May 1996, and a diagnosis of depressive disorder in September 1996.

At the August 1997 examination, the veteran stated that he had been experiencing nightmares of the Gulf War. When queried further, he said the nightmares were about "the whole time he was there." He said he experienced sleeplessness and sometimes did not sleep at all throughout the night. He said he was nervous, impatient, and irritable and had a "short fuse." He said that when women at work popped the gum in their mouths, it evoked anger in him and took him back to the Gulf War at a time when he observed missiles being launched and heard a "click" before launch. His complaints included headaches, eyes hurting, and pain when having a bowel movement, and back and knee pain. The veteran said he had more difficulty concentrating.

After examination, the impression was: no psychiatric, Axis I, diagnosis at that time. The psychologist said that in his opinion, considering the level of stressor, which was mild, and the intensity of the veteran's symptoms, he did not meet the criteria for PTSD. The psychologist said that from the interview there was no evidence for depression. He said there was no decrease in vegetative functions and that the veteran was relatively spontaneous, in no acute distress, had no expression of guilt, and did not appear anxious. He said that the veteran did appear mildly irritable and was unhappy that his knee and back pain restricted his activities. The psychologist said there was no clinical diagnosis for claimed Persian Gulf War psychiatric conditions. He said the GAF score was 70 to 75. The psychologist concluded that there was little impairment in industrial functioning and mild social dysfunction.

- 47


VA medical records show that in October 1997 the veteran reported that his sleep was still disturbed. He complained of red eyes, nervousness at times, and problems sleeping. He said he had discontinued Vistaril, which made him throw up. He said he used Tylenol for chronic headaches. The impression was insomnia with PTSD (three to four nights per week).

When he was seen at the VA mental health clinic in February 1998, the veteran complained of insomnia and restlessness in bed almost every night. After examination, the impression was sleep deprivation with PTSD and back problems. At a September 1998 routine medical visit, the physician planned to continue Benadryl for insomnia. He noted that the veteran was very irritable and encouraged him to follow up with psychiatric care.

At a VA psychiatry outpatient clinic visit in August 1999, the veteran complained of an inability to sleep due to memories of the Gulf War. He said two nights a week he got three to four hours of sleep. The Axis I assessment was PTSD. The physician noted that the veteran found that his physical problems added to the insomnia effects. She prescribed Trazodone. The veteran continued to be seen by the same VA psychiatrist in January 2000, and at that time the veteran reported that he had had a nightmare and flashback -the previous night. When he was seen in June 2000, the veteran complained of nightmares three to four times a week, relating to combat. He said they had worsened in the past year. The veteran added that tents, camp fires, and almost everything triggered memories when he was not busy at work.

At a consultation with another VA psychiatrist in August 2000, the veteran reported that he had temper problems, nightmares, restless sleep, hated crowds, and was disinterested in activities, all since the war. He said he had been in the desert and worked with refugees and the Kurds. He said that seeing the bodies was what bothered him. He reported that he currently had a startle reaction. The impression was PTSD. When the veteran saw that same physician in April 2001, he reported that he did not see temper as a major issue, but he was not doing well with sleeping.

- 48


The physician added Valium. That physician prepared a treatment plan in September 2001 in which the diagnosis was PTSD.

At a VA general medical examination in January 2001, the veteran said he was diagnosed with depressive disorder approximately a year before the examination and was taking medication. He said that he had an anxiety attack immediately upon arriving in the Gulf Theater, which he said was approximately January 13, 1991. He said the high state of alertness caused him to be nervous and he had a nervous episode.

When the veteran saw his primary care provider in March 2002, his chief complaint was low back pain. He denied bowel or bladder concerns. On a depression screen at that time the veteran reported no feelings of depression or hopelessness. He said he had not been bothered by lack of interest or loss of pleasure in doing things. The examining nurse noted that a magnetic resonance imaging (MRI) study of the brain had been normal.

In a VA psychiatry clinic note dated in September 2002, the physician noted that the veteran said things were not going well. The veteran reported that he continued to have insomnia, anxiety, irritability, sleep difficulties, nightmares, and intrusive thoughts. The physician stated that the veteran had been seem by VA for these symptoms since 1993 and was being treated with Diazepam and Trazodone.

At a VA psychiatric examination in May 2003, the veteran reported that he saw no combatin the Persian Gulf War, but said his unit was assigned to help refugees, and in that capacity, while giving food and other supplies to hem, he saw dead bodies as well as destruction that had been caused by previous fighting. The psychologist noted that the veteran had claimed for many years that he could not get these images out of his mind and that they bothered him at night. The veteran also claimed an increase in anxiety and depression. At the May 2003 examination, the veteran said he still had nightmares and recurrent memories of the Persian Gulf War. He said he was taking Diazepam two or three times a month and took Trazodone for sleep two or three times weekly. The veteran reported that he used a lot of sick leave because of pain or anxiety.


At the May 2003 VA psychiatric examination, the veteran said his sleep was  interrupted. He complained of initial insomnia and then restless sleep. He reported he was having nightmares two or three times a month and they usually had Persian Gulf content. There was no specific incident that he remembered in nightmares; he just recalled the general chaos and noise level of that time. The veteran denied current intrusive thoughts and said that if he did have such thoughts they were at night and usually while he was starting to go to sleep, or in dream form. He said he did not have flashbacks. He said he was somewhat more vigilant than in the past, and gave as an example liking to have his back to a wall since the war. There were no complaints of an increased startle reaction. When asked to describe incidents in the Gulf War, the veteran presented only one incident. He said things that bother him include seeing dead bodies. He said there was one time, after fighting had stopped, that they went to help Iraqi refugees. He said it seemed that the road was blocked for miles with cars trying to escape and there were also some burned out vehicles and some dead bodies.

On mental status examination, the veteran was cooperative, but mildly irritable and appeared mildly agitated at times. There was no obvious increase in anxiety when he was talking about the Persian Gulf. His mood was somewhat dysphoric. The psychologist said the veteran appeared both depressed and moderately anxious. The veteran's score on the Beck Depression Inventory placed him in the mild to moderate range for depression on that instrument. Items endorsed included being worried about his physical problems, being easily irritated, and having a loss of interest in people. The veteran's score on the Beck Anxiety Inventory placed him in the severe range of anxiety on that instrument. He endorsed virtually all physiological symptoms.

In summary, the psychologist at the May 2003 psychiatric examination said that the veteran served in the Persian Gulf and evidently saw dead bodies but was not in combat situations and did not experience incoming fire. The psychologist said the veteran appeared to have a few PTSD-type symptoms, such as nightmares, avoidance of crowds, and restless sleep (which the psychologist said might be pain related), but no other symptoms sufficient for a PTSD diagnosis. The DSM IV

- 50


Axis I diagnosis was affective disorder, not otherwise specified, with mixed depression and anxiety. The psychologist said this included some PTSD type symptoms related to his experience in the Persian Gulf. He said it appeared these symptoms were not present before his service in the Persian Gulf. 

VA medical records show that the veteran was seen at the Omaha VA medical center (VAMC) in December 2004 to establish care at that facility; He was admed to the PTSD Clinic treatment program in December 2004 with plans or a psychiatric evaluation in January 2005. In January 2005, the veteran stated that he was in Desert Storm in 1991 as a cook for about six months and saw all kinds of traumatic experience leading him to having insomnia, nightmares, flashbacks at  times, impatience, recurrent recollections of the traumatic experiences, avoiding watching television news, avoiding groups of people, and having to take Diazepam about five nights a month for his insomnia, nightmares, anxiety, etc. He said that on the other nights he was reasonably okay. He said he could function reasonably well at his work in customer service but did get impatient at times and had anxiety and restlessness. On mental status examination, the veteran's mood was dysphoric with no clear depression or sadness. He talked about PTSD symptoms. After examination, the psychiatrist said the diagnosis for Axis I was possibly PTSD. He discussed the veteran's medications and said that the veteran's depressive/anxiety symptoms were not severe enough to warrant further medications.

In a memorandum for the record dated in March 2005, a VA Military Records Specialist documented that he had contacted the Unit Administrator of the veteran's Reserve unit. The Unit Administrator verified that the veteran was assigned to headquarters in Saudi Arabia during the unit's deployment to Southwest Asia in 1991. The Unit Administrator said that the headquarters unit moved to Kuwait after the fighting, and she was certain that the veteran would have traveled through Iraq and Kuwait with them. She said there was a high probability that the veteran saw a lot of destruction and dead bodies along the road.

At a VA psychiatric examination in April 2005, the veteran gave a history of intrusive recollections three to four times a month and nightmares five to six times a month and difficulty getting back to sleep. He also reported psychological distress.

- 51 


The psychiatrist said that although the veteran reported some intense memories, the veteran's experience did not meet the criteria for flashbacks. The veteran also stated that he avoided newspapers and news reports about combat. The psychiatrist noted that the veteran's having to give up things he was interested in because of physical problems did not show a loss of interest. The clinician pointed out that the veteran said he avoided people when he could and said that if he was busy at work, he did not have the PTSD symptoms.

The psychiatrist noted that the veteran reported difficulty falling asleep and described irritability. In addition, the veteran described difficulty focusing, which the psychiatrist said indicated concentration problems. The veteran also described sitting with his back to the wall and having increased. startle response. The veteran described some social constriction, which the psychiatrist said was more likely than not related to a personality disorder, not otherwise specified, with avoidance traits. The veteran reported that he had completed 23 years with the Army Reserves prior to retirement and was in his 33rd year of civilian employment with the railroad. The veteran reported missing 30 to 45 days a year from work because of his physical and psychiatric problems, but he could not estimate how many of them were related directly to his psychiatric problems. He said his work was considered satisfactory even though he used that much sick time.

On mental status examination, the psychiatrist noted a high level of reporting of negative symptoms and reduced level of reporting positive skills. The veteran's affect was somewhat constricted, and his mood was mildly dysphoric. After examination, the Axis I diagnosis was adjustment disorder mixed with anxiety and depressed mood. The Axis II diagnosis was personality disorder, not otherwise specified, with "C" [avoidance] traits.

In the report of the April 2005 psychiatric examination, the psychiatrist stated that he reviewed the veteran's claims file. In addition, he provided a summary of clinical records and examination reports for the veteran. The psychiatrist stated that his diagnosis and opinion were based on a review of the claims file and interview of the veteran. He said that'inc1uded reviewing information from the PTSD Clinic at the Omaha VAMC. The psychiatrist stated that he could not establish a diagnosis

- 52


of  PTSD. He said that even giving the veteran the benefit of the doubt with the memo that indicated he was in an area where combat occurred, it was whether, as a soldier in the combat areas that seeing dead bodies would be considered a direct immediate threat to his own life or physical integrity of others.  The psychiatrist noted that the veteran  did not have to handle the bodies. He said he "was sure It was a gruesome sight but, In his opinion, not to a level that would meet the fi1st criterion of PTSD. He also said that a second criterion was having a 
horrific response to the sight, and there was no evidence that the veteran was evaluated because of anxiety while he was in that area. The psychiatrist also said the veteran's symptoms do not meet the "C" [avoidance] criteria and that he had not had work impairment.

The psychiatrist at the April 2005 VA psychiatric examination conc1uded that the
veteran's adjustment disorder mixed with anxiety, and depressed mood was less likely than not a result of military service. He said that he could not find evidence that it existed while the veteran was on active duty and immediately after active duty. The psychiatrist said it appeared that the condition became manifest after the veteran left active duty. He also concluded that the diagnosis of PTSD was not established.

The Board does not question the February 2005 psychiatrist's finding that the veteran does not meet the diagnostic criteria for PTSD or that a psychiatric disorder other than PTSD did not begin during service. However, the question remain whether a current psychiatric disorder is causally linked to any incident of service. . Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi,3 Vet. App. 542,548 (1992)). As noted above, the Board finds that the February 2005 VA psychiatric opinion is inadequate in addressing this latter question. Accordingly, an addendum to the February 2005 opinion is warranted. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

- 53 


In view of the need for an additional psychiatric opinion before adjudicating the appeal for service connection for a psychiatric disorder other than PTSD, the Board must defer appellate consideration of the claim for service connection for PTSD pending completion of that development.

In view of the foregoing, the claims are REMANDED for the following actions:

1. The AMC should arrange for a VA audiological examination of the veteran for compensation purposes. The claims folder must be made available to the examiner for review in conjunction with the examination. All test results should be clearly reported to allow for consideration under the provisions of 38 C.F.R. § 3.385 (2005). The examiner should be requested to opine whether it is at least as likely as not (50 percent or greater probability) that any hearing loss in either ear that may be currently present began during service or is causally linked to any incident of active duty from January 1991 to July 1991, including any excessive noise that he may have been exposed to during that time.

The examiner should also be asked to opine whether it is at least as likely as not (50 percent or greater probability) that the veteran's tinnitus began during service or is causally linked to any incident of active duty from January 1991 to July 1991, including any excessive noise that he may have been exposed to during that time.

The examiner is also requested to provide a rationale for any opinion expressed.

- 54



2. Thereafter, the claims file and a copy of this remand should be sent to the VA psychiatrist who performed the February 2005 psychiatric examination of the veteran for an addendum to his opinion contained in that report. Following a review of all of the relevant evidence in the claims file, to include all of the post-service psychiatric evidence summarized above, the clinician is requested to opine whether it is at least as likely as not (50 percent or more probability) that the veteran's adjustment disorder mixed with anxiety and depressed mood is causally linked, in whole or in part, to any incident of active service, to include his active duty in Southwest Asia during the Persian Gulf War. The psychiatrist is also asked to provide a rationale for any opinion expressed, preferably with citation to the clinical record.

If the psychiatrist who performed the February 2005 examination of the veteran is not available, the claims file and a copy of this remand must be sent to another psychiatrist for a review of the claims file and to address the nexus question noted in the preceding paragraph.

3. Thereafter, the AMC should review the claims file and ensure that no other notification or development action, in addition to that directed above, is required. If further action is required, the RO should undertake it before further adjudication of the claim.

4. The AMC should readjudicate the claims for entitlement to service connection for hearing loss, tinnitus, PTSD, and a psychiatric disorder other than PTSD. If any benefit sought is not granted, the veteran and his attorney should be furnished a supplemental statement of the case and afforded an opportunity to

- 55 


respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review, if in order. By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the veteran until he is notified by VA.

The veteran has the right to submit additional evidence and argument on the matters
the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112. (West Supp. 2005).

R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

- 56





